Citation Nr: 0027635	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
July 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) August 1996 rating decision 
which denied service connection for PTSD.

The record shows that service connection for chronic acquired 
psychiatric disability (diagnosed as "hysterical type 
psychoneurosis, and amnesic type conversion hysteria") was 
denied by RO rating decision in August 1943, and no timely 
appear therefrom was perfected; by rating decision in August 
1994, the RO declined to reopen the claim of service 
connection for "psychoneurosis and personality disorder" 
and, by rating decision in December 1996, it declined to 
reopen the claim of service connection for residuals of head 
injury with memory loss; no timely appeal from those 
decisions was perfected by or on behalf of the veteran.  His 
claim of service connection for PTSD, however, involves a new 
diagnosis of a disorder separate and distinct from 
neuropsychiatric disabilities listed above (service 
connection for which had been denied and not appealed in the 
past); as service connection for PTSD has never before been 
finally disallowed, the issue is not subject to review on a 
"finality basis," and is properly framed as listed on title 
page above.  See Ashford v. Brown, 10 Vet. App. 120 (1997).

By rating decision in December 1996, the RO denied the 
veteran's claim of service connection for tinnitus and 
declined to reopen the claims of service connection for 
bilateral hearing loss, and residuals of back, neck, 
shoulder, and collar bone injury.  Timely notice of 
disagreement therewith was received later in December 1996, a 
statement of the case was issued in May 1997, but timely 
substantive appeal was not filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105 (West 1991).



FINDING OF FACT

There is a current medical diagnosis of PTSD, and the 
evidence suggests that it may be linked to the veteran's 
active wartime service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1994).  Service 
connection may be granted for a post-service initial 
diagnosis of a disease that is established as having been 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question is whether this claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The U.S. Court of Appeals for Veterans Claims has 
indicated that a veteran seeking service connection for PTSD 
must satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD (VA psychiatric 
examination report in July 1996), (2) the veteran's own 
testimony of in-service stressors (presumed true for the 
limited purpose of determining whether his claim is well 
grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and (3) 
medical evidence of a nexus between service and the current 
PTSD disability (VA psychiatric examination report in July 
1996).  Based on the foregoing, the Board concludes that the 
veteran has submitted a well-grounded claim of service 
connection for PTSD.


ORDER

The claim of service connection for PTSD is well grounded.


REMAND

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f).

The veteran's available service records do not indicate that 
he had any combat service, and his claimed in-service 
stressors giving rise to the current PTSD are not claimed to 
be related to combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) does not apply to his claim, and his own testimony 
regarding the occurrence of the claimed stressors is 
insufficient to establish that such stressors did in fact 
occur as described; the occurrence of such stressors must be 
supported by service records or other supporting evidence.  
Id.  

The veteran's claimed in-service stressors giving rise to his 
current PTSD consist of the following:  (1) during field 
exercises in basic training, his good friend and comrade, 
"Sgt. McGhee" or "McGee", jumped up as he was startled by 
a rattle snake and was then shot in the head by machinegun 
fire passing overhead (the veteran claims he was standing 
next to him and witnessed the incident); (2) a few weeks 
later, while carrying a large bag of potatoes, he was 
attacked by another serviceman, rendered unconscious and 
sustained a severe injury to the head, requiring extensive 
medical treatment and his eventual discharge from service.

The Board notes that the available evidence of record, 
including the veteran's service medical records, post service 
clinical evidence, and lay evidence including letters and 
written statements from the veteran's spouse and friends, as 
well as administrative records show that he attended a 
Baptist seminary in Little Rock prior to service 
(successfully completing his studies thereafter), that he 
exhibited psychological/emotional problems and recurrent 
episodes of amnesia in service and thereafter, and that he 
may have experienced similar problems prior to service.

On VA psychiatric examination in March 1994, organic mental 
disorder (but not PTSD) was diagnosed, and the examiner 
opined that, based on contemporaneous examination and the 
pertinent history documented in the claims file, the 
veteran's problems and impairment appeared to have had their 
onset prior to service; on VA psychiatric examination in July 
1996, PTSD was diagnosed, and the examiner opined that such 
diagnosis was not inconsistent with the available evidence of 
record; he noted that the veteran's history was complex and 
contained "some contradictions," but if "his major 
traumatic experience [was] valid as reported, his 
symptomatology, however labeled in the past, could be seen as 
very compatible" with a diagnosis of PTSD.

The record indicates that the RO never attempted to verify 
the occurrence of the non-combat-related stressors alleged by 
the veteran to have occurred during the first few months of 
his active service.  Thus, further development of the 
evidence with regard to the claim of service connection for 
PTSD is necessary for a well-informed resolution of the 
claim.  The diagnosis of PTSD was made in reliance on reports 
of exposure to non-combat-related stressors; thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified.  

As indicated above, one of the veteran's claimed non-combat-
related, in-service stressors consists of a personal assault.  
A review of the claims file reveals that the RO has not 
undertaken any research in an attempt to verify the 
occurrence of the alleged in-service assault on the veteran.  
As discussed above, to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the assertion that the stressful event occurred.  
Veterans who claim service connection for disabilities due to 
in-service personal assault face unique problems documenting 
their claims.  As personal assault is an extremely sensitive 
issue, many such incidents are not reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

Alternate sources that may provide credible evidence of in-
service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident.

In this case, substantial evidence has been submitted from 
"alternate" sources tending to show that some out of the 
ordinary event or events may have occurred during the 
veteran's active service.  However, because the entirety of 
the evidence of record also shows that he may have sustained 
significant head injury prior to active service, resulting in 
delayed onset of psychiatric or psychological impairment, the 
Board believes that the veteran's claims folder should be 
thoroughly reviewed and interpreted by a VA neuropsychiatric 
physician.  In personal assault claims, secondary evidence 
may need interpretation by a physician, especially if it 
involves behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
M21-1, Part VI,  11.38.

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to the USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements set forth in 
Dixon v. Derwinski, 3 Vet. App. 261, 
263-64 (1992).  All attempts to obtain 
the aforementioned records should be 
documented in the claims folder.

2.  The RO should seek review by a VA 
psychiatrist of the veteran's claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the incidents alleged by 
the veteran to have occurred during 
active service and obtain an opinion as 
to the clinical significance, if any, of 
such evidenced changes.  A copy of the 
opinion obtained following this 
psychiatric review should be associated 
with the claims file.

3.  Thereafter, the RO must make a 
specific determination as to whether 
there is credible supporting evidence 
that a claimed in-service stressor or 
stressors actually occurred.  See Patton 
v. West, 12 Vet. App. 272 (1999).  If 
the RO determines that the record 
establishes the existence of an in-
service stressor or stressors, the RO 
must specifically identify the 
stressor(s) established by the record.

4.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for another VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
that are found to be present.  The 
examination report must reflect a review 
of pertinent material in the claims 
file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


